EXHIBIT 10.87




2013 Omnibus  Equity Compensation Plan







BIOHEART, INC.

2013 OMNIBUS EQUITY COMPENSATION PLAN














































--------------------------------------------------------------------------------










TABLE OF CONTENTS




ARTICLE I

 

GENERAL PROVISIONS

3

 

 

 

 

ARTICLE II

 

DEFINITIONS

3

 

 

 

 

ARTICLE III

 

ADMINISTRATION

6

 

 

 

 

ARTICLE IV

 

INCENTIVE STOCK OPTIONS

10

 

 

 

 

ARTICLE V

 

NONQUALIFIED STOCK OPTIONS

11

 

 

 

 

ARTICLE VI

 

STOCK APPRECIATION RIGHTS

12

 

 

 

 

ARTICLE VII

 

INCIDENTS OF STOCK OPTIONS AND STOCK RIGHTS

13

 

 

 

 

ARTICLE VIII

 

RESTRICTED STOCK

15

 

 

 

 

ARTICLE IX

 

DEFERRED STOCK

17

 

 

 

 

ARTICLE X

 

STOCK AWARDS

18

 

 

 

 

ARTICLE XI

 

PERFORMANCE SHARES

19

 

 

 

 

ARTICLE XII

 

OTHER STOCK-BASED AWARDS

20

 

 

 

 

ARTICLE XIII

 

ACCELERATION EVENTS

22

 

 

 

 

ARTICLE XIV

 

AMENDMENT AND TERMINATION

24

 

 

 

 

ARTICLE XV

 

MISCELLANEOUS PROVISIONS

24




2




--------------------------------------------------------------------------------




ARTICLE I

GENERAL PROVISIONS

1.1

The Plan is designed for the benefit of the directors, executives, independent
contractors, and key employees of the Company (i) to attract and retain for the
Company personnel of exceptional ability; (ii) to motivate such personnel
through added incentives to make a maximum contribution to greater
profitability; (iii) to develop and maintain a highly competent management team;
and (iv) to be competitive with other companies with respect to executive
compensation.




1.2

Awards under the Plan may be made to Participants in the form of (i) Incentive
Stock Options; (ii) Nonqualified Stock Options; (iii) Stock Appreciation Rights;
(iv) Restricted Stock; (v) Deferred Stock; (vi) Stock Awards; (vii) Performance
Shares; (viii) Other Stock-Based Awards; and (ix) other forms of equity-based
compensation as may be provided and are permissible under this Plan and the law.




1.3

The Plan shall be effective on April 1, 2013 (the “Effective Date”), subject to
the approval of the Plan by a majority of the votes cast by the holders of the
Company’s Common Stock, which may be voted at the next annual or special
shareholder’s meeting. Any Awards granted under the Plan prior to such approval
shall be effective when made (unless otherwise specified by the Committee at the
time of grant) but shall be conditioned on, and subject to, the approval of the
Plan by the Company’s shareholders.




ARTICLE II

DEFINITIONS

Except where the context otherwise indicates, the following definitions apply:

2.1

“Acceleration Event” means the occurrence of an event defined in Article XIII of
the Plan.




2.2

“Act” means the Securities Exchange Act of 1934, as amended.




2.3

“Agreement” means the written agreement evidencing each Award granted to a
Participant under the Plan.




2.4

“Award” means an award granted to a Participant in accordance with the
provisions of the Plan, including, but not limited to, a Stock Option, Stock
Right, Restricted or Deferred Stock, Stock Award, Performance Share, Other
Stock-Based Award, or any combination of the foregoing.




2.5

“Board” means the Board of Directors of the Company.




2.6

“Change in Control” shall have the meaning set forth in Section 13.2 of the
Plan.




2.7

“Change in Control Price” shall have the meaning set forth in Section 13.7 of
the Plan.




2.8

“Code” means the Internal Revenue Code of 1986, as amended.




3




--------------------------------------------------------------------------------




2.9

“Committee” means the Compensation Committee of the Board, or in the absence of
a Committee, the Board of Directors.




2.10

“Company” means Bioheart, Inc., a Florida corporation.




2.11

“Deferral Period” means the period commencing on the date an Award of Deferred
Stock is granted and ending on such date as the Committee shall determine.




2.12

“Deferred Stock” means the stock awarded under Article IX of the Plan.




2.13

“Disability” means disability as determined under procedures established by the
Committee or in any Award.




2.14

“Discount Stock Options” means the Nonqualified Stock Options, which provide for
an exercise price of less than the Fair Market Value of the Stock at the date of
the Award.




2.15

“Early Retirement” means retirement from active employment with the Company,
with the express consent of the Committee, pursuant to the early retirement
provisions established by the Committee or in any Award.




2.16

“Effective Date” shall have the meaning set forth in Section 1.3 of the Plan.




2.17

“Elective Deferral Period” shall have the meaning set forth in Section 9.3 of
the Plan.




2.18

“Eligible Participant” means any director, executive or key employee of the
Company, as shall be determined by the Committee, as well as any other person
whose participation the Committee determines is in the best interest of the
Company, subject to limitations as may be provided by the Code, the Act or the
Committee. For purposes of Article IV and Incentive Stock Options that may be
granted hereunder, the term “Eligible Participant” shall be limited to an
executive or other key employee meeting the qualifications for receipt of an
Incentive Stock Option under the provisions of Section 422 of the Code.




2.19

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.




2.20

“Fair Market Value” means, with respect to any given day, the closing price of
the Stock reported on the Nasdaq Global Market tier of The Nasdaq Stock Market
for such day, or if the Stock was not traded on the Nasdaq Global Market tier of
The Nasdaq Stock Market on such day, then on the next day on which the Stock was
traded, all as reported by such source as the Committee may select. The
Committee may establish an alternative method of determining Fair Market Value.
Notwithstanding the foregoing, the Committee shall, to the extent Section 409A
of the Code applies, use a valuation method that satisfies Section 409A and any
regulations thereunder.




2.21

“Incentive Stock Option” means a Stock Option granted under Article IV of the
Plan, and as defined in Section 422 of the Code.




2.22

“Limited Stock Appreciation Rights” means a Stock Right which is exercisable
only in the event of a Change in Control, as described in Section 6.8 of this
Plan, which provides for an amount payable solely in cash, equal to the excess
of the Stock Appreciation Right Fair Market Value of a share of Stock on the day
the Stock Right is surrendered over the price at which a Participant could
exercise a related Stock Option to purchase the share of Stock.




4




--------------------------------------------------------------------------------




2.23

“Nonqualified Stock Option” means a Stock Option granted under Article V of the
Plan.




2.24

“Normal Retirement” means retirement from active employment with the Company or
any Subsidiary on or after age 65, or pursuant to such other requirements as may
be established by the Committee or in any Award.




2.25

“Option Grant Date” means, as to any Stock Option, the latest of:




(a)

the date on which the Committee grants the Stock Option to the Participant;




(b)

the date the Participant receiving the Stock Option becomes an employee of the
Company or its Subsidiaries, to the extent employment status is a condition of
the grant or a requirement of the Code or the Act; or




(c)

such other date (other than the dates described in (i) and (ii) above) as the
Committee may designate.




2.26

“Other Stock-Based Award” means an Award under Article XII of the Plan that is
valued in whole or in part by reference to, or is otherwise based on, Stock.




2.27

“Participant” means an Eligible Participant to whom an Award of equity-based
compensation has been granted and who has entered into an Agreement evidencing
the Award.




2.28

“Performance Share” means an Award under Article XI of the Plan of a unit valued
by reference to a designated number of shares of Stock, which value may be paid
to the Participant by delivery of such property as the Committee shall
determine, including, without limitation, cash, Stock, or any combination
thereof, upon achievement of such Performance Objectives during the Performance
Period as the Committee shall establish at the time of such Award or thereafter.




2.29

“Performance Objectives” shall have the meaning set forth in Article XI of the
Plan.




2.30

“Performance Period” shall have the meaning set forth in Article XI of the Plan.




2.31

“Plan” means the Bioheart, Inc. Omnibus Equity Compensation Plan, as amended
from time to time.




2.32

“Related Stock Appreciation Right” shall have the meaning set forth in Section
6.1 of the Plan.




2.33

“Restricted Stock” means an Award of Stock under Article VIII of the Plan, which
Stock is issued with the restriction that the holder may not sell, transfer,
pledge, or assign such Stock and with such other restrictions as the Committee,
in its sole discretion, may impose (including, without limitation, any
restriction on the right to vote such Stock, and the right to receive any cash
dividends), which restrictions may lapse separately or in combination at such
time or times, in installments or otherwise, as the Committee may deem
appropriate.




5




--------------------------------------------------------------------------------




2.34

“Restriction Period” means the period commencing on the date an Award of
Restricted Stock is granted and ending on such date as the Committee shall
determine.




2.35

“Retirement” means Normal or Early Retirement.




2.36

“Stock” means shares of common stock par value $.001 per share of the Company,
as may be adjusted pursuant to the provisions of Section 3.10.




2.37

“Stock Appreciation Right” means a Stock Right, as described in Article VI of
this Plan, which provides for an amount payable in Stock and/or cash, as
determined by the Committee, equal to the excess of the Fair Market Value of a
share of Stock on the day the Stock Right is exercised over the price at which
the Participant could exercise a related Stock Option to purchase the share of
Stock; provided that, such price shall not be less than one hundred percent
(100%) of the Fair Market Value of the Stock on the date of grant.




2.38

“Stock Appreciation Right Fair Market Value” means a value established by the
Committee for the exercise of a Stock Appreciation Right or a Limited Stock
Appreciation Right.




2.39

“Stock Award” means an Award of Stock granted in payment of compensation, as
provided in Article X of the Plan.




2.40

“Stock Option” means an Award under Article IV or V of the Plan of an option to
purchase Stock. A Stock Option may be either an Incentive Stock Option or a
Nonqualified Stock Option.




2.41

“Stock Right” means an Award under Article VI of the Plan. A Stock Right may be
either a Stock Appreciation Right or a Limited Stock Appreciation Right.




2.42

“Termination of Employment” means the discontinuance of employment of a
Participant with the Company. The determination of whether a Participant has
discontinued employment shall be made by the Committee in its discretion. In
determining whether a Termination of Employment has occurred, the Committee may
provide that service as a consultant or service with a business enterprise in
which the Company has a significant ownership interest shall be treated as
employment with the Company. The Committee shall have the discretion,
exercisable either at the time the Award is granted or at the time the
Participant terminates employment, to establish as a provision applicable to the
exercise of one or more Awards that during the limited period of exercisability
following Termination of Employment, the Award may be exercised not only with
respect to the number of shares of Stock for which it is exercisable at the time
of the Termination of Employment but also with respect to one or more subsequent
installments for which the Award would have become exercisable had the
Termination of Employment not occurred. Notwithstanding the foregoing,
Termination of Employment shall, for purposes of any payment under an Award to
which Section 409A of Code applies, have the same meaning as “separation from
service” under Section 409A (and any regulations thereunder).

ARTICLE III

ADMINISTRATION

3.1

This Plan shall be administered by the Committee. Members of the Committee may
vote on any matters affecting the administration of the Plan or the grant of
Awards pursuant to the Plan, except that no such member shall act upon the
granting of an Award to himself or herself, but any such member may be counted
in determining the existence of a quorum at any meeting of the Committee or
Board during which action is taken with




6




--------------------------------------------------------------------------------




respect to the granting of an Award to such member. The Committee, in its
discretion, may delegate to one or more of its members such of its powers, as it
deems appropriate. The Committee also may limit the power of any member to the
extent necessary to comply with Rule 16b-3 under the Act or any other law. The
Board, in its discretion, may require that all or any final actions or
determinations by the Committee be made by or be subject to approval or
ratification by the Board before becoming effective. To the extent all or any
decisions, actions, or determinations relating to the administration of the Plan
are made by the Board, the Board shall have all power and authority granted to
the Committee in this Article and otherwise in this Plan, and for these
purposes, all references to the “Committee” herein shall be deemed to include
the Board.




3.2

The Committee shall have the exclusive right to interpret, construe and
administer the Plan, to select the persons who are eligible to receive an Award,
and to act in all matters pertaining to the granting of an Award and the
contents of the Agreement evidencing the Award, including, without limitation,
the determination of the number of Stock Options, Stock Rights, shares of Stock
or Performance Shares subject to an Award and the form, terms, conditions and
duration of each Award, and any amendment thereof consistent with the provisions
of the Plan. All acts, determinations and decisions of the Committee made or
taken pursuant to grants of authority under the Plan or with respect to any
questions arising in connection with the administration and interpretation of
the Plan, including the severability of any and all of the provisions thereof,
shall be conclusive, final and binding upon all Participants, Eligible
Participants and their beneficiaries.




3.3

The Committee may adopt such rules, regulations and procedures of general
application for the administration of this Plan, as it deems appropriate.




3.4

Without limiting the foregoing Sections 3.1, 3.2 and 3.3, and notwithstanding
any other provisions of the Plan, the Committee is authorized to take such
action as it determines to be necessary or advisable, and fair and equitable to
Participants, with respect to an Award in the event of an Acceleration Event as
defined in Article XIII. Such action may include, but shall not be limited to,
establishing, amending or waiving the forms, terms, conditions and duration of
an Award and the Award Agreement, so as to provide for earlier, later, extended
or additional times for exercise or payments, differing methods for calculating
payments, alternate forms and amounts of payment, an accelerated release of
restrictions or other modifications. The Committee may take such actions
pursuant to this Section 3.4 by adopting rules and regulations of general
applicability to all Participants or to certain categories of Participants, by
including, amending or waiving terms and conditions in an Award and the Award
Agreement, or by taking action with respect to individual Participants.




3.5

The aggregate number of shares of Stock, which are reserved for issuance under
the Plan, shall be fifty million (50,000,000). The aggregate number of shares of
stock reserved for issuance under the plan shall be adjusted in accordance with
Section 3.10.




(a)

If, for any reason, any shares of Stock or Performance Shares awarded or subject
to purchase under the Plan are not delivered or purchased, or are reacquired by
the Company, for reasons including, but

not limited to, a forfeiture of Restricted Stock or termination, expiration or
cancellation of a Stock Option, Stock Right or Performance Share, or any other
termination of an Award without payment being made in the form of Stock (whether
or not Restricted Stock), such shares of Stock or Performance Shares shall not
be charged against the aggregate number of shares of Stock available for Award
under the Plan, and shall again be available for Award under the Plan.

(b)

For all purposes under the Plan, each Performance Share awarded shall be counted
as one share of Stock subject to an Award.




7




--------------------------------------------------------------------------------




(c)

To the extent a Stock Right granted in connection with a Stock Option is
exercised without payment being made in the form of Stock (whether or not
Restricted Stock), the shares of Stock which otherwise would have been issued
upon the exercise of such related Stock Option shall not be charged against the
aggregate number of shares of Stock subject to an Award under the Plan, and
shall again be available for Award under the Plan.




3.6

Each Award granted under the Plan shall be evidenced by a written Award
Agreement. Each Award Agreement shall be subject to and incorporate (by
reference or otherwise) the applicable terms and conditions of the Plan, and any
other terms and conditions (not inconsistent with the Plan) required by the
Committee.




3.7

The Company shall not be required to issue or deliver any certificates for
shares of Stock prior to:




(a)

the listing of such shares on any stock exchange on which the Stock may then be
listed; and




(b)

the completion of any registration or qualification of such shares of Stock
under any federal or state law, or any ruling or regulation of any government
body which the Company shall, in its discretion, determine to be necessary or
advisable.




3.8

All certificates for shares of Stock delivered under the Plan shall also be
subject to such stop-transfer orders and other restrictions as the Committee may
deem advisable under the rules, regulations, and other requirements of the
Securities and Exchange Commission, any stock exchange upon which the Stock is
then listed and any applicable federal or state laws, and the Committee may
cause a legend or legends to be placed on any such certificates to make
appropriate reference to such restrictions. In making such determination, the
Committee may rely upon an opinion of counsel for the Company.




3.9

Subject to the restrictions on Restricted Stock, as provided in Article VIII of
the Plan and in the Restricted Stock Award Agreement, each Participant who
receives an Award of Restricted Stock shall have all of the rights of a
shareholder with respect to such shares of Stock, including the right to vote
the shares to the extent, if any, such shares possess voting rights and receive
dividends and other distributions. Except as provided otherwise in the Plan or
in an Award Agreement, no Participant awarded a Stock Option, Stock Right,
Deferred Stock, Stock Award or Performance Share shall have any right as a
shareholder with respect to any shares of Stock covered by his or her Stock
Option, Stock Right, Deferred Stock, Stock Award or Performance Share prior to
the date of issuance to him or her of a certificate or certificates for such
shares of Stock.




3.10

If any reorganization, recapitalization, reclassification, stock split-up, stock
dividend, or consolidation of shares of Stock, merger or consolidation of the
Company or its Subsidiaries or sale or other disposition by the Company or its
Subsidiaries of all or a portion of its assets, any other change in the
Company’s or its Subsidiaries’ corporate structure, or any distribution to
shareholders other than a cash dividend results in the outstanding shares of
Stock, or any securities exchanged therefor or received in their place, being
exchanged for a different number or class of shares of Stock or other securities
of the Company, or for shares of Stock or other securities of any other Company;
or new, different or additional shares or other securities of the Company or of
any other Company being received by the holders of outstanding shares of Stock,
then equitable adjustments shall be made by the Committee in:




8




--------------------------------------------------------------------------------




(a)

the limitation of the aggregate number of shares of Stock that may be awarded as
set forth in Sections 3.5, 3.15, and 4.1(e) (to the extent permitted under
Section 422 of the Code) of the Plan;




(b)

the number of shares and class of Stock that may be subject to an Award, and
which have not been issued or transferred under an outstanding Award;




(c)

the purchase price to be paid per share of Stock under outstanding Stock Options
and the number of shares of Stock to be transferred in settlement of outstanding
Stock Rights; and




(d)

the terms, conditions or restrictions of any Award and Award Agreement,
including the price payable for the acquisition of Stock; provided, however,
that all adjustments made as the result of the foregoing in respect of (i) each
Incentive Stock Option shall be made so that such Stock Option shall continue to
be an Incentive Stock Option, as defined in Section 422 of the Code and (ii) any
Award that is subject to Section 409A of the Code shall comply with Section 409A
and any regulations thereunder.




3.11

In addition to such other rights of indemnification as they may have as
directors or as members of the Committee, the members of the Committee shall be
indemnified by the Company against reasonable expenses, including attorney’s
fees, actually and necessarily incurred in connection with the defense of any
action, suit or proceeding, or in connection with any appeal therein, to which
they or any of them may be a party by reason of any action taken or failure to
act under or in connection with the Plan or any Award granted thereunder, and
against all amounts paid by them in settlement thereof (provided such settlement
is approved by independent legal counsel selected by the Company) or paid by
them in satisfaction of a judgment or settlement in any such action, suit or
proceeding, except as to matters as to which the Committee member has been
negligent or engaged in misconduct in the performance of his duties; provided,
that within sixty (60) days after institution of any such action, suit or
proceeding, a Committee member shall in writing offer the Company the
opportunity, at its own expense, to handle and defend the same. Any payments
required under this Section 3.11 that are subject to Section 409A of the Code
shall be made by the end of year following the year in which the expenses and
liabilities were incurred.




3.12

The Committee may require each person purchasing shares of Stock pursuant to a
Stock Option or other Award under the Plan to represent to and agree with the
Company in writing that he is acquiring the shares of Stock without a view to
distribution thereof. The certificates for such shares of Stock may include any
legend, which the Committee deems appropriate to reflect any restrictions on
transfer.




3.13

The Committee shall be authorized to make adjustments in a performance based
criteria or in the terms and conditions of other Awards in recognition of
unusual or nonrecurring events affecting the Company or its financial statements
or changes in applicable laws, regulations or accounting principles. The
Committee may correct any defect, supply any omission or reconcile any
inconsistency in the Plan or any Award Agreement in the manner and to the extent
it shall deem desirable to carry it into effect or comply with applicable law.
In the event the Company (or any Subsidiary, if applicable) shall assume
outstanding employee benefit awards or the right or obligation to make future
such awards in connection with the acquisition of another Company or business
entity, the Committee may, in its discretion, make such adjustments in the terms
of Awards under the Plan as it shall deem appropriate.




3.14

The Committee shall have full power and authority to determine whether, to what
extent and under what circumstances, any Award shall be canceled or suspended.
In particular, but without limitation, all outstanding Awards to any Participant
shall be canceled if (a) the Participant, without the consent of the Committee,
while




9




--------------------------------------------------------------------------------




employed by the Company or after termination of such employment, becomes
associated with, employed by, renders services to, or owns any interest in
(other than any non-substantial interest, as determined by the Committee), any
business that is in competition with the Company or with any business in which
the Company has a substantial interest as determined by the Committee; or (b) is
terminated for cause as determined by the Committee.







ARTICLE IV

INCENTIVE STOCK OPTIONS




4.1

Each provision of this Article IV and of each Incentive Stock Option granted
hereunder shall be construed in accordance with the provisions of Section 422 of
the Code, and any provision hereof that cannot be so construed shall be
disregarded. Incentive Stock Options shall be granted only to Eligible
Participants, each of whom may be granted one or more such Incentive Stock
Options at such time or times determined by the Committee following the
Effective Date until the ten (10) year anniversary of the Effective Date,
subject to the following conditions:




(a)

The Incentive Stock Option price per share of Stock shall be set in the Award
Agreement, but shall not be less than one hundred percent (100%) of the Fair
Market Value of the Stock at the time of the Option Grant Date.




(b)

The Incentive Stock Option and its related Stock Right, if any, may be exercised
in full or in part from time to time within ten (10) years from the Option Grant
Date, or such shorter period as may be specified by the Committee in the Award;
provided, that in any event, the Incentive Stock Option and related Stock Right
shall lapse and cease to be exercisable upon, or within such period following, a
Termination of Employment as shall have been determined by the Committee and as
specified in the Incentive Stock Option Award Agreement or its related Stock
Right Award Agreement; provided, however, that such period following a
Termination of Employment shall not exceed three (3) months unless employment
shall have terminated:




(i)

as a result of death or Disability, in which event, such period shall not exceed
one year after the date of death or Disability; and




(ii)

as a result of death, if death shall have occurred following a Termination of
Employment and while the Incentive Stock Option or Stock Right was still
exercisable, in which event, such period shall not exceed one year after the
date of death; provided, further, that such period following a Termination of
Employment shall in no event extend the original exercise period of the
Incentive Stock Option or any related Stock Right.




(c)

The aggregate Fair Market Value, determined as of the Option Grant Date, of the
shares of Stock with respect to which Incentive Stock Options are exercisable
for the first time during any calendar year by any Eligible Participant shall
not exceed one hundred thousand dollars ($100,000); provided, however, to the
extent permitted under Section 422 of the Code:




(i)

if a Participant’s employment is terminated by reason of death, Disability or
Retirement and the portion of any Incentive Stock Option that is otherwise
exercisable during the post-termination period applied without regard to the one
hundred thousand dollar ($100,000) limitation contained in Section 422 of the
Code is greater than the portion of such option that is immediately exercisable
as an Incentive Stock Option




10




--------------------------------------------------------------------------------




during such post-termination period under Section 422, such excess shall be
treated as a Nonqualified Stock Option; and




(ii)

if the exercise of an Incentive Stock Option is accelerated by reason of an
Acceleration Event, any portion of such Award that is not exercisable as an
Incentive Stock Option by reason of the one hundred thousand dollar ($100,000)
limitation contained in Section 422 of the Code shall be treated as a
Nonqualified Stock Option. Notwithstanding the foregoing, no Stock Option that
is intended to be an Incentive Stock Option shall be invalid for failure to
qualify as such and the Company shall honor any such stock Option as a
Nonqualified Stock Option.




(d)

Incentive Stock Options shall be granted only to an Eligible Participant who, at
the time of the Option Grant Date, does not own Stock possessing more than 10%
of the total combined voting power of all classes of stock of the Company;
provided, however, the foregoing restriction shall not apply if at the time of
the Option Grant Date the option price is at least one hundred ten percent
(110%) of the Fair Market Value of the Stock subject to the Incentive Stock
Option and such Incentive Stock Option by its terms is not exercisable after the
expiration of five (5) years from the Option Grant Date.

(e)

The Committee may adopt any other terms and conditions which it determines
should be imposed for the Incentive Stock Option to qualify under Section 422 of
the Code, as well as any other terms and conditions not inconsistent with this
Article IV as determined by the Committee.




4.2

The Committee may at any time offer to buy out for a payment in cash, Stock,
Deferred Stock or Restricted Stock an Incentive Stock Option previously granted,
based on such terms and conditions as the Committee shall establish and
communicate to the Participant at the time that such offer is made.




4.3

If the Incentive Stock Option Award Agreement so provides, the Committee may, to
the extent consistent with Section 409A of the Code (and any regulations
thereunder), require that all or part of the shares of Stock to be issued upon
the exercise of an Incentive Stock Option shall take the form of Deferred or
Restricted Stock, which shall be valued on the date of exercise, as determined
by the Committee, on the basis of the Fair Market Value of such Deferred Stock
or Restricted Stock determined without regard to the deferral limitations and/or
forfeiture restrictions involved.







ARTICLE V

NONQUALIFIED STOCK OPTIONS

5.1

One or more Stock Options may be granted as Nonqualified Stock Options to
Eligible Participants to purchase shares of Stock at such time or times
determined by the Committee, following the Effective Date, subject to the terms
and conditions set forth in this Article V.




5.2

The Nonqualified Stock Option price per share of Stock shall be established in
the Award Agreement, but shall not be less than one hundred percent (100%) of
the Fair Market Value of the Stock on the Option Grant Date.




5.3

The Nonqualified Stock Option and its related Stock Right, if any, may be
exercised in full or in part from time to time within such period as may be
specified by the Committee or in the Award Agreement; provided, that, in any
event, the Nonqualified Stock Option and the related Stock Right shall lapse and
cease to be exercisable upon, or within such period following, Termination of
Employment as shall have been determined by




11




--------------------------------------------------------------------------------




the Committee and as specified in the Nonqualified Stock Option Award Agreement
or Stock Right Award Agreement; provided, however, that such period following
Termination of Employment shall not exceed three (3) months unless employment
shall have terminated:




(a)

as a result of Retirement or Disability, in which event, such period shall not
exceed one year after the date of Retirement or Disability, or within such
longer period as the Committee may specify; and




(b)

as a result of death, or if death shall have occurred following a Termination of
Employment and while the Nonqualified Stock Option or Stock Right was still
exercisable, in which event, such period may exceed one year after the date of
death, as provided by the Committee or in the Award Agreement.




5.4

The Nonqualified Stock Option Award Agreement may include any other terms and
conditions not inconsistent with this Article V or with Article VII, as
determined by the Committee.







ARTICLE VI

STOCK APPRECIATION RIGHTS

6.1

A Stock Appreciation Right may be granted to an Eligible Participant in
connection with an Incentive Stock Option or a Nonqualified Stock Option granted
under Article IV or Article V of this Plan (a “Related Stock Appreciation
Right”), or may be granted independent of any related Incentive or Nonqualified
Stock Option.




6.2

A Related Stock Appreciation Right shall entitle a holder of a Stock Option,
within the period specified for the exercise of the Stock Option, to surrender
the unexercised Stock Option (or a portion thereof) and to receive in exchange
therefor a payment in cash or shares of Stock having an aggregate value equal to
the amount by which the Fair Market Value of each share of Stock exceeds the
Stock Option price per share of Stock, times the number of shares of Stock under
the Stock Option, or portion thereof, which is surrendered.




6.3

Each Related Stock Appreciation Right granted hereunder shall be subject to the
same terms and conditions as the related Stock Option, including limitations on
transferability, if any, and shall be exercisable only to the extent such Stock
Option is exercisable and shall terminate or lapse and cease to be exercisable
when the related Stock Option terminates or lapses. The grant of a Related Stock
Appreciation Right related to an Incentive Stock Option must be concurrent with
the grant of the Incentive Stock Option. With respect to Nonqualified Stock
Options, the grant of a Related Stock Appreciation Right either may be
concurrent with the grant of the Nonqualified Stock Option, or (to the extent
consistent with the exemption for stock appreciation rights under the Section
409A regulations) subsequent to the grant of the Nonqualified Stock Option, in
connection with a Nonqualified Stock Option previously granted under Article V,
which is unexercised and has not terminated or lapsed.




6.4

The Committee shall have the sole discretion to determine, in each case whether
the payment with respect to the exercise of a Stock Appreciation Right shall be
made in the form of all cash, all Stock, or any combination thereof. If payment
is to be made in Stock, the number of shares of Stock shall be determined based
on the Fair Market Value of the Stock on the date of exercise of the Stock
Appreciation Right. If the Committee elects to make full payment in Stock, no
fractional shares of Stock shall be issued and cash payments shall be made in
lieu of fractional shares.




12




--------------------------------------------------------------------------------




6.5

The Committee shall have sole discretion as to the timing of any payment made in
cash, Stock, or a combination thereof upon exercise of a Stock Appreciation
Right. Payment may, to the extent consistent with Section 409A of the Code (and
any regulations thereunder), be made in a lump sum, in annual installments or
may be otherwise deferred and the Committee shall have sole discretion to
determine whether any deferred payments may bear amounts equivalent to interest
or cash dividends.




6.6

Upon the exercise of a Related Stock Appreciation Right, the number of shares of
Stock subject to exercise under any related Stock Option shall automatically be
reduced by the number of shares of Stock represented by the Stock Option or
portion thereof which is surrendered.




6.7

The Committee, in its sole discretion, may, to the extent consistent with the
exemption for stock appreciation rights under the Section 409A regulations, also
provide that, in the event of a Change in Control, the amount to be paid upon
the exercise of a Stock Appreciation Right or Limited Stock Appreciation Right
shall be based on the Change in Control Price, subject to such terms and
conditions as the Committee may specify at grant.




6.8

In its sole discretion, the Committee may grant Limited Stock Appreciation
Rights under this Article VI. Limited Stock Appreciation Rights shall become
exercisable only in the event of a Change in Control, subject to such terms and
conditions as the Committee, in its sole discretion, may specify at grant. Such
Limited Stock Appreciation Rights shall be settled solely in cash. A Limited
Stock Appreciation Right shall entitle the holder of the related Stock Option to
surrender such Stock Option, or any portion thereof, to the extent unexercised,
in respect of the number of shares of Stock as to which such Limited Stock
Appreciation Right is exercised, and to receive a cash payment equal to the
difference between (a) the Stock Appreciation Right Fair Market Value (at the
date of surrender) of a share of Stock for which the surrendered Stock Option or
portion thereof is then exercisable, and (b) the price at which a Participant
could exercise a related Stock Option to purchase the share of Stock. Such Stock
Option shall, to the extent so surrendered, thereupon cease to be exercisable. A
Limited Stock Appreciation Right shall be subject to such further terms and
conditions as the Committee shall, in its sole discretion, deem appropriate.







ARTICLE VII

INCIDENTS OF STOCK OPTIONS AND STOCK RIGHTS

7.1

Each Stock Option and Stock Right shall be granted subject to such terms and
conditions, if any, not inconsistent with this Plan, as shall be determined by
the Committee, including any provisions as to continued employment as
consideration for the grant or exercise of such Stock Option or Stock Right and
any provisions which may be advisable to comply with applicable laws,
regulations or rulings of any governmental authority.




7.2

An Incentive Stock Option and its related Stock Right, if any, shall not be
transferable by the Participant other than by will or by the laws of descent and
distribution, and shall be exercisable during the lifetime of the Participant
only by him or by his guardian or legal representative. A Nonqualified Stock
Option and its related Stock Right, if any, shall be subject to the
transferability and exercisability restrictions of the immediately preceding
sentence unless otherwise determined by the Committee, in its sole discretion,
and set forth in the applicable Award Agreement.




7.3

Shares of Stock purchased upon exercise of a Stock Option shall be paid for in
such amounts, at such times and upon such terms as shall be determined by the
Committee, subject to limitations set forth in the Stock




13




--------------------------------------------------------------------------------




Option Award Agreement. Without limiting the foregoing, the Committee may
establish payment terms for the exercise of Stock Options which permit the
Participant to deliver shares of Stock (or other evidence of ownership of Stock
satisfactory to the Company) with a Fair Market Value equal to the exercise
price of the Stock Option as payment.




7.4

No cash dividends shall be paid on shares of Stock subject to unexercised Stock
Options. To the extent consistent with the exemption for stock options under the
Section 409A regulations (if applicable), the Committee may provide, however,
that a Participant to whom a Stock Option has been granted which is exercisable
in whole or in part at a future time shall be entitled to receive an amount per
share equal in value to the cash dividends, if any, paid per share on issued and
outstanding Stock, as of the dividend record dates occurring during the period
between the date of the grant and the time each such share of Stock is delivered
pursuant to exercise of such Stock Option or the related Stock Right. Such
amounts (herein called “dividend equivalents”) may, in the discretion of the
Committee, be:




(a)

paid in cash or Stock either from time to time prior to, or at the time of the
delivery of, such Stock, or upon expiration of the Stock Option if it shall not
have been fully exercised; or




(b)

converted into contingently credited shares of Stock (with respect to which
dividend equivalents may accrue) in such manner, at such value, and deliverable
at such time or times, as may be determined by the Committee. Such Stock
(whether delivered or contingently credited) shall be charged against the
limitations set forth in Section 3.5.




7.5

The Committee may, in its sole discretion consistent with Section 409A of the
Code (and any regulations thereunder), authorize payment of interest equivalents
on dividend equivalents which are payable in cash at a future time.




7.6

In the event of death or Disability, the Committee, with the consent of the
Participant or his legal representative, may authorize payment, in cash or in
Stock, or partly in cash and partly in Stock, as the Committee may direct, of an
amount equal to the difference at the time between the Fair Market Value of the
Stock subject to a Stock Option and the exercise price of the Option in
consideration of the surrender of the Stock Option.




7.7

If a Participant is required to pay to the Company an amount with respect to
income and employment tax withholding obligations in connection with exercise of
a Nonqualified Stock Option and/or with respect to certain dispositions of Stock
acquired upon the exercise of an Incentive Stock Option, the Committee, in its
discretion and subject to such rules as it may adopt, may permit the Participant
to satisfy the obligation, in whole or in part, by making an irrevocable
election that a portion of the total Fair Market Value of the shares of Stock
subject to the Nonqualified Stock Option and/or with respect to certain
dispositions of Stock acquired upon the exercise of an Incentive Stock Option,
be paid in the form of cash in lieu of the issuance of Stock and that such cash
payment be applied to the satisfaction of the withholding obligations. The
amount to be withheld shall not exceed the statutory minimum Federal and State
income and employment tax liability arising from the Stock Option exercise
transaction.

7.8

The Committee may, to the extent consistent with the exemption for stock options
under the Section 409A regulations (if applicable), permit the voluntary
surrender of all or a portion of any Stock Option granted under the Plan to be
conditioned upon the granting to the Participant of a new Stock Option for the
same or a different number of shares of Stock as the Stock Option surrendered,
or may require such voluntary surrender as a




14




--------------------------------------------------------------------------------




condition precedent to a grant of a new Stock Option to such Participant.
Subject to the provisions of the Plan, such new Stock Option shall be
exercisable at the same price, during such period and on such other terms and
conditions as are specified by the Committee at the time the new Stock Option is
granted. Upon surrender, the Stock Options surrendered shall be canceled and the
shares of Stock previously subject to them shall be available for the grant of
Awards under the Plan.







ARTICLE VIII

RESTRICTED STOCK

8.1

Restricted Stock Awards may be made to certain Participants as an incentive for
the performance of future services that will contribute materially to the
successful operation of the Company. Awards of Restricted Stock may be made
either alone, in addition to or in conjunction with other Awards granted under
the Plan and/or cash payments made outside of the Plan.




8.2

With respect to Awards of Restricted Stock, the Committee shall:




(a)

determine the purchase price, if any, to be paid for such Restricted Stock,
which may be equal to or less than par value and may be zero, subject to such
minimum consideration as may be required by applicable law;




(b)

determine the length of the Restriction Period;




(c)

determine any restrictions applicable to the Restricted Stock such as service or
performance, other than those set forth in this Article VIII;




(d)

determine if the restrictions shall lapse as to all shares of Restricted Stock
at the end of the Restriction Period or as to a portion of the shares of
Restricted Stock in installments during the Restriction Period; and




(e)

determine if dividends and other distributions on the Restricted Stock are to be
paid currently to the Participant or withheld by the Company for the account of
the Participant.




8.3

Awards of Restricted Stock must be accepted within a period of sixty (60) days
(or such other period as the Committee may specify) after the date of the Award
of Restricted Stock, by executing a Restricted Stock Award Agreement and paying
whatever price (if any) is required. The prospective recipient of a Restricted
Stock Award shall not have any rights with respect to such Award, unless such
recipient has executed a Restricted Stock Award Agreement and has delivered a
fully executed copy thereof to the Committee, and has otherwise complied with
the applicable terms and conditions of such Award.




8.4

Except when the Committee determines otherwise, or as otherwise provided in the
Restricted Stock Award Agreement, if a Participant terminates employment with
the Company for any reason before the expiration of the Restriction Period, all
shares of Restricted Stock still subject to restriction shall be forfeited by
the Participant and shall be reacquired by the Company.




15




--------------------------------------------------------------------------------




8.5

Except as otherwise provided in this Article VIII, no shares of Restricted Stock
received by a Participant shall be sold, exchanged, transferred, pledged,
hypothecated or otherwise disposed of during the Restriction Period.




8.6

To the extent not otherwise provided in a Restricted Stock Award Agreement, in
cases of death, Disability or Retirement or in cases of special circumstances,
the Committee, if it finds that a waiver would be appropriate, may elect to
waive any or all remaining restrictions with respect to such Participant’s
Restricted Stock.




8.7

In the event of hardship or other special circumstances of a Participant whose
employment with the Company is involuntarily terminated (other than for cause),
the Committee may waive in whole or in part any or all remaining restrictions
with respect to any or all of the Participant’s Restricted Stock, based on such
factors and criteria as the Committee may deem appropriate.




8.8

The certificates representing shares of Restricted Stock may either:




(a)

be held in custody by the Company until the Restriction Period expires or until
restrictions thereon otherwise lapse, and the Participant shall deliver to the
Company a stock power endorsed in blank relating to the Restricted Stock; and/or




(b)

be issued to the Participant and registered in the name of the Participant, and
shall bear an appropriate restrictive legend and shall be subject to appropriate
stop-transfer orders.




8.9

Except as provided in this Article VIII, a Participant receiving a Restricted
Stock Award shall have, with respect to the shares of Restricted Stock covered
by any Award, all of the rights of a shareholder of the Company, including the
right to vote the shares to the extent, if any, such shares possess voting
rights, and the right to receive any dividends; provided, however, the Committee
may, to the extent consistent with Section 409A of the Code (and any regulations
thereunder), require that any dividends on such shares of Restricted Stock shall
be automatically deferred and reinvested in additional Restricted Stock subject
to the same restrictions as the underlying Award, or may require that dividends
and other distributions on Restricted Stock shall be withheld by the Company for
the account of the Participant. The Committee shall determine whether interest
shall be paid on amounts withheld, the rate of any such interest, and the other
terms applicable to such withheld amounts.




8.10

If and when the Restriction Period expires without a prior forfeiture of the
Restricted Stock subject to such Restriction Period, unrestricted certificates
for such shares shall be delivered to the Participant.




8.11

In order to better ensure that Award grants actually reflect the performance of
the Company and the service of the Participant, the Committee may provide, in
its sole discretion, for a tandem performance-based or other Award designed to
guarantee a minimum value, payable in cash or Stock to the recipient of a
Restricted Stock Award, subject to such performance, future service, deferral
and other terms and conditions as may be specified by the Committee consistent
(where applicable) with Section 409A of the Code (and any regulations
thereunder).




16




--------------------------------------------------------------------------------




ARTICLE IX

DEFERRED STOCK

9.1

Shares of Deferred Stock (together with cash dividend equivalents, if so
determined by the Committee) may be issued either alone or in addition to other
Awards granted under the Plan in the discretion of the Committee. The Committee
shall determine the individuals to whom, and the time or times at which, such
Awards will be made, the number of shares to be awarded, the price (if any) to
be paid by the recipient of a Deferred Stock Award, the time or times within
which such Awards may be subject to forfeiture, and all other conditions of the
Awards. The Committee may condition Awards of Deferred Stock upon the attainment
of specified performance goals or such other factors or criteria as the
Committee may determine. Any such Award that is subject to Section 409A of the
Code shall comply with the applicable deferral, distribution timing and other
applicable rules under Section 409A (and any regulations thereunder).




9.2

Deferred Stock Awards shall be subject to the following terms and conditions:




(a)

Subject to the provisions of this Plan and the applicable Deferred Stock Award
Agreement, Deferred Stock Awards may not be sold, transferred, pledged, assigned
or otherwise encumbered during the Deferral Period. At the expiration of the
Deferral Period (or the Elective Deferral Period defined in Section 9.3), share
certificates shall be delivered to the Participant, or his legal representative,
in a number equal to the number of shares of Stock covered by the Deferred Stock
Award. Notwithstanding the foregoing, based on service, performance and/or such
other factors or criteria as the Committee may determine, the Committee, at or
after the date of the grant, may accelerate the vesting of all or any part of
any Deferred Stock Award and/or waive the deferral limitations for all or any
part of such Deferred Stock Award.




(b)

Unless otherwise determined by the Committee, amounts equal to any dividends
that would have been payable during the Deferral Period with respect to the
number of shares of Stock covered by a Deferred Stock Award if such shares of
Stock had been outstanding shall be automatically deferred and deemed to be
reinvested in additional Deferred Stock, subject to the same deferral
limitations as the underlying Deferred Stock Award.




(c)

Except to the extent otherwise provided in this Plan or in the applicable
Deferred Stock Award Agreement, upon Termination of Employment during the
Deferral Period for a given Award, the Deferred Stock covered by such Award
shall be forfeited by the Participant; provided, however, the Committee may
provide for accelerated vesting in the event of Termination of Employment due to
death, Disability or Retirement, or in the event of hardship or other special
circumstances as the Committee deems appropriate.




(d)

The Committee may require that a designated percentage of the total Fair Market
Value of the shares of Deferred Stock held by one or more Participants be paid
in the form of cash in lieu of the issuance of Stock and that such cash payment
be applied to the satisfaction of the federal and state income and employment
tax withholding obligations that arise at the time the Deferred Stock becomes
free of all restrictions; provided, that for any Award of Deferred Shares
subject to Section 409A of the Code, any such offset or payment may only be made
to the extent permitted under Section 409A (or any regulations thereunder). The
designated percentage shall be equal to the income and employment tax
withholding rate in effect at the time under federal and applicable state laws.




17




--------------------------------------------------------------------------------




(e)

The Committee may provide one or more Participants subject to the mandatory cash
payment with an election to receive an additional percentage of the total value
of the Deferred Stock in the form of a cash payment in lieu of the issuance of
Deferred Stock. The additional percentage shall not exceed the difference
between fifty percent (50%) and the designated percentage cash payment.




(f)

The Committee may impose such further terms and conditions on partial cash
payments with respect to Deferred Stock as it deems appropriate.




9.3

A Participant may elect to further defer receipt of Deferred Stock for a
specified period or until a specified event (the “Elective Deferral Period”),
subject in each case to the Committee’s approval and to such terms as are
determined by the Committee consistent with Section 409A of the Code. Such
election must be made at such time as may be permitted under Section 409A (and
any regulations thereunder). The deferral of any Award under this Section 9.3
shall comply and be administered consistent with Section 409A. Notwithstanding
anything herein to the contrary, in no event will any deferral of any Award be
allowed if the Committee determines that the deferral would result in a
violation of the requirements of Section 409A for deferral elections and/or the
timing of payments. Any deferral election may be reformed by the Committee to
the extent necessary or appropriate to comply with the requirements of Section
409A.




9.4

Each Award shall be confirmed by, and subject to the terms of, a Deferred Stock
Award Agreement.




9.5

In order to better ensure that the Award actually reflects the performance of
the Company and the service of the Participant, the Committee may provide, in
its sole discretion consistent with Section 409A of the Code (where applicable),
for a tandem performance-based or other Award designed to guarantee a minimum
value, payable in cash or Stock to the recipient of a Deferred Stock Award,
subject to such performance, future service, deferral and other terms and
conditions as may be specified by the Committee.







ARTICLE X

STOCK AWARDS

10.1

A Stock Award shall be granted only in payment of compensation that has been
earned or as compensation to be earned, including, without limitation,
compensation awarded concurrently with or prior to the grant of the Stock Award.




10.2

For the purposes of this Plan, in determining the value of a Stock Award, all
shares of Stock subject to such Stock Award shall be valued at not less than one
hundred percent (100%) of the Fair Market Value of such shares of Stock on the
date such Stock Award is granted, regardless of whether or when such shares of
Stock are issued or transferred to the Participant and whether or not such
shares of Stock are subject to restrictions which affect their value.




10.3

Shares of Stock subject to a Stock Award may be issued or transferred to the
Participant at the time the Stock Award is granted, or (to the extent consistent
with Section 409A of the Code and any regulations thereunder) at any time
subsequent thereto or in installments from time to time, as the Committee shall
determine. If any such issuance or transfer shall not be made to the Participant
at the time the Stock Award is granted, the Committee may provide for payment to
such Participant, either in cash or shares of Stock, from time to time or at




18




--------------------------------------------------------------------------------




the time or times such shares of Stock shall be issued or transferred to such
Participant, of amounts not exceeding the dividends which would have been
payable to such Participant in respect of such shares of Stock (as adjusted
under Section 3.10) if such shares of Stock had been issued or transferred to
such Participant at the time such Stock Award was granted. Any issuance payable
in shares of Stock under the terms of a Stock Award, at the discretion of the
Committee, may be paid in cash on each date on which delivery of shares of Stock
would otherwise have been made, in an amount equal to the Fair Market Value on
such date of the shares of Stock which would otherwise have been delivered.




10.4

A Stock Award shall be subject to such terms and conditions, including, without
limitation, restrictions on the sale or other disposition of the Stock Award or
of the shares of Stock issued or transferred pursuant to such Stock Award, as
the Committee shall determine; provided, however, that upon the issuance or
transfer of shares pursuant to a Stock Award, the Participant, with respect to
such shares of Stock, shall be and become a shareholder of the Company fully
entitled to receive dividends, to vote to the extent, if any, such shares
possess voting rights and to exercise all other rights of a shareholder except
to the extent otherwise provided in the Stock Award. Each Stock Award shall be
evidenced by a written Award Agreement in such form as the Committee shall
determine.







ARTICLE XI

PERFORMANCE SHARES

11.1

Awards of Performance Shares may be made to certain Participants as an incentive
for the performance of future services that will contribute materially to the
successful operation of the Company. Awards of Performance Shares may be made
either alone, in addition to or in tandem with other Awards granted under the
Plan and/or cash payments made outside of the Plan.




11.2

With respect to Awards of Performance Shares, which may be issued for no
consideration or such minimum consideration as is required by applicable law,
the Committee shall:




(a)

determine and designate from time to time those Participants to whom Awards of
Performance Shares are to be made;




(b)

determine the performance period (the “Performance Period”) and/or performance
objectives (the “Performance Objectives”) applicable to such Awards;




(c)

determine the form of settlement of a Performance Share; and




(d)

generally determine the terms and conditions of each such Award. At any date,
each Performance Share shall have a value equal to the Fair Market Value,
determined as set forth in Section 2.15.




11.3

Performance Periods may overlap, and Participants may participate simultaneously
with respect to Performance Shares for which different Performance Periods are
prescribed.




11.4

The Committee shall determine the Performance Objectives of Awards of
Performance Shares. Performance Objectives may vary from Participant to
Participant and between Awards and shall be based upon such performance criteria
or combination of factors as the Committee may deem appropriate. Performance
Objectives




19




--------------------------------------------------------------------------------




shall include any one or more of the following performance criteria, either
individually, alternatively or in any combination, applied to either the Company
as a whole or to a business unit or Subsidiary, either individually,
alternatively or in any combination, and measured either annually or
cumulatively over a period of years, on an absolute basis or relative to a
pre-established target, to previous years’ results or to a designated comparison
group, in each case as specified by the Committee: (a) operating income; (b)
earnings before interest, taxes, depreciation and amortization (“EBITDA”); (c)
earnings; (d) cash flow; (e) market share; (f) sales or revenue; (g) expenses;
(h) profit/loss or profit margin; (i) working capital; (j) return on equity or
capital; (k) earnings per share; (l) stock price; (m) price/earnings ratio; (n)
debt or debt-to-equity; (o) balance sheet measurements; (p) cash or assets; (q)
liquidity; (r) economic value added (“EVA”); (s) operations; (t) mergers and
acquisitions or divestitures; (y) development status of product candidates; and
(z) status of clinical trials. If during the course of a Performance Period
there shall occur significant events which the Committee expects to have a
substantial effect on the applicable Performance Objectives during such period,
the Committee may revise such Performance Objectives.




11.5

The Committee shall determine for each Participant the number of Performance
Shares which shall be paid to the Participant if the applicable Performance
Objectives are exceeded or met in whole or in part.




11.6

If a Participant terminates service with the Company during a Performance Period
because of death, Disability, Retirement or under other circumstances in which
the Committee in its discretion finds that a waiver would be appropriate, that
Participant, as determined by the Committee, may be entitled to a payment of
Performance Shares at the end of the Performance Period based upon the extent to
which the Performance Objectives were satisfied at the end of such period and
prorated for the portion of the Performance Period during which the Participant
was employed by the Company; provided, however, the Committee may, in its sole
discretion, provide for an earlier payment in settlement of such Performance
Shares in such amount and under such terms and conditions as the Committee deems
appropriate or desirable. If a Participant terminates service with the Company
during a Performance Period for any other reason, then such Participant shall
not be entitled to any payment with respect to that Performance Period unless
the Committee shall otherwise determine.




11.7

Each Award of a Performance Share shall be paid in whole shares of Stock, or
cash, or a combination of Stock and cash as the Committee shall determine, with
payment to be made as soon as practicable after the end of the relevant
Performance Period.




11.8

The Committee shall have the authority to approve requests by Participants to
defer payment of Performance Shares on terms and conditions approved by the
Committee and set forth in a written Award Agreement between the Participant and
the Company entered into in advance of the time of receipt or constructive
receipt of payment by the Participant.







ARTICLE XII

OTHER STOCK-BASED AWARDS

12.1

Other awards of Stock and other awards that are valued in whole or in part by
reference to, or are otherwise based on, Stock (“Other Stock-Based Awards”),
including, without limitation, convertible preferred stock, convertible
debentures, exchangeable securities, phantom stock and Stock awards or options
valued by reference to book value or performance, may be granted either alone or
in addition to or in tandem with Stock Options, Stock Rights, Restricted Stock,
Deferred Stock or Stock Awards granted under the Plan and/or cash awards made
outside of the Plan. Subject to the provisions of the Plan, the Committee shall
have authority to determine the Eligible




20




--------------------------------------------------------------------------------




Participants to whom and the time or times at which such Awards shall be made,
the number of shares of Stock subject to such Awards, and all other conditions
of the Awards. The Committee also may provide for the grant of

shares of Stock upon the completion of a specified Performance Period. The
provisions of Other Stock-Based Awards need not be the same with respect to each
recipient.




12.2

Other Stock-Based Awards made pursuant to this Article XII shall be subject to
the following terms and conditions:




(a)

Subject to the provisions of this Plan and the Award Agreement, shares of Stock
subject to Awards made under this Article XII may not be sold, assigned,
transferred, pledged or otherwise encumbered prior to the date on which the
shares are issued, or, if later, the date on which any applicable restriction,
performance or deferral period lapses.




(b)

Subject to the provisions of this Plan and the Award Agreement and unless
otherwise determined by the Committee at the time of the Award, the recipient of
an Award under this Article XII shall be entitled to receive, currently or on a
deferred basis, interest or dividends or interest or dividend equivalents with
respect to the number of shares covered by the Award, as determined at the time
of the Award by the Committee, in its sole discretion, and the Committee may
provide that such amounts (if any) shall be deemed to have been reinvested in
additional Stock or otherwise reinvested.




(c)

Any Award under this Article XII and any Stock covered by any such Award shall
vest or be forfeited to the extent so provided in the Award Agreement, as
determined by the Committee, in its sole discretion.




(d)

Upon the Participant’s Retirement, Disability or death, or in cases of special
circumstances, the Committee may, in its sole discretion, waive in whole or in
part any or all of the remaining limitations imposed hereunder (if any) with
respect to any or all of an Award under this Article XII.




(e)

Each Award under this Article XII shall be confirmed by, and subject to the
terms of, an Award Agreement.




(f)

Stock (including securities convertible into Stock) issued on a bonus basis
under this Article XII may be issued for no cash consideration.




(g)

Any such Award that is subject to Section 409A of the Code shall comply with the
applicable deferral, distribution timing and other applicable rules under
Section 409A (and any regulations thereunder).




12.3

Other Stock-Based Awards may include a phantom stock Award, which is subject to
the following terms and conditions:




(a)

The Committee shall select the Eligible Participants who may receive phantom
stock Awards. The Eligible Participant shall be awarded a phantom stock unit,
which shall be the equivalent to a share of Stock.




21




--------------------------------------------------------------------------------




(b)

Under an Award of phantom stock, payment shall be made on the dates or dates as
specified by the Committee or as stated in the Award Agreement and phantom stock
Awards may be settled in cash, Stock, or some combination thereof; provided,
that if such Award is subject to Section 409A of the Code, it shall comply with
the applicable deferral, distribution timing and other applicable rules under
Section 409A (and any regulations thereunder).




(c)

The Committee shall determine such other terms and conditions of each Award as
it deems necessary in its sole discretion.







ARTICLE XIII

ACCELERATION EVENTS

13.1

For the purposes of the Plan, an Acceleration Event shall occur in the event of
a “Change in Control”.




13.2

A “Change in Control” shall be deemed to have occurred if:




(a)

Any “Person” as defined in Section 3(a)(9) of the Act, including a “group” (as
that term is used in Sections 13(d)(3) and 14(d)(2) of the Act), but excluding
the Company and any employee benefit plan sponsored or maintained by the Company
and (including any trustee of such plan acting as trustee) who:




(i)

makes a tender or exchange offer for any shares of the Company’s Stock (as
defined below) pursuant to which any shares of the Company’s Stock are purchased
(an “Offer”); or




(ii)

together with its “affiliates” and “associates” (as those terms are defined in
Rule 12b-2 under the Act) becomes the “Beneficial Owner” (within the meaning of
Rule 13d-3 under the Act) of at least fifty percent (50%) of the Company’s Stock
(an “Acquisition”);




(b)

The shareholders of the Company approve a definitive agreement or plan (i) to
merge or consolidate the Company with or into another Company and (x) the
Company shall not be the surviving corporation or (y) the Company shall be the
surviving corporation and in connection therewith, all or part of the
outstanding stock shall be changed into or exchanged for stock or other
securities of any other Person or cash or any other property, (ii) to sell or
otherwise dispose of 50% or more of its assets, or (iii) to liquidate the
Company;




(c)

The Company shall be a party to a statutory share exchange with any other Person
after which the Company is a subsidiary of any other Person; or




(d)

When, as a result of, or in connection with, any tender or exchange offer,
merger or other business combination, sale of assets or contested election, or
any combination of the foregoing, the individuals who, prior to such
transaction, constitute the Board (the “Incumbent Directors”) cease for any
reason other than death to constitute at least a majority thereof.




13.3

Upon the occurrence of an Acceleration Event, the Committee may, in its
discretion, declare that all then outstanding Performance Shares with respect to
which the applicable Performance Period has not been completed shall be paid as
soon as practicable as follows:




22




--------------------------------------------------------------------------------




(a)

all Performance Objectives applicable to the Award of Performance Shares shall
be deemed to have been satisfied to the extent necessary to result in payment of
one hundred percent (100%) of the Performance Shares covered by the Award; and




(b)

the applicable Performance Period shall be deemed to have ended on the date of
the Acceleration Event;




(c)

the payment to the Participant shall be the amount determined either by the
Committee, in its sole discretion, or in the manner stated in the Award
Agreement. This amount shall then be multiplied by a fraction, the numerator of
which is the number of full calendar months of the applicable Performance Period
that have elapsed prior to the date of the Acceleration Event, and the
denominator of which is the total number of months in the original Performance
Period; and




(d)

upon the making of any such payment, the Award Agreement as to which it relates
shall be deemed canceled and of no further force and effect.




13.4

Upon the occurrence of an Acceleration Event, the Committee, in its discretion,
may declare that 50% of all then outstanding Stock Options not previously
exercisable and vested as immediately exercisable and fully vested, in whole or
in part. Notwithstanding the foregoing sentence, the percentage of outstanding
Stock Options which may become immediately exercisable and fully vested upon the
Acceleration Event may, in the Committee’s discretion, be higher or lower than
50%.

13.5

Upon the occurrence of an Acceleration Event, the Committee, in its discretion,
may declare the restrictions applicable to Awards of Restricted Stock, Deferred
Stock or Other Stock- Based Awards to have lapsed, in which case the Company
shall remove all restrictive legends and stop-transfer orders applicable to the
certificates for such shares of Stock, and deliver such certificates to the
Participants in whose names they are registered.




13.6

The value of all outstanding Stock Option, Stock Rights, Restricted Stock,
Deferred Stock, Performance Shares, Stock Awards and Other Stock-Based Awards,
in each case to the extent vested, shall, unless otherwise determined by the
Committee in its sole discretion at or after grant but prior to any Change in
Control, be cashed out on the basis of the “Change in Control Price,” as defined
in Section 13.7 as of the date such Change in Control is determined to have
occurred or such other date as the Committee may determine prior to the Change
in Control.




13.7

For purposes of Section 13.7, “Change in Control Price” means the highest price
per share of Stock paid in any transaction reported on the Nasdaq Global Market
tier of The Nasdaq Stock Market, or paid or offered in any bona fide transaction
related to a Potential or actual Change in Control of the Company at any time
during the sixty (60) day period immediately preceding the occurrence of the
Change in Control, in each case as determined by the Committee except that, in
the case of Incentive Stock Options and Stock Appreciation Rights (or Limited
Stock Appreciation Rights) relating to such Incentive Stock Options, such price
shall be based only on transactions reported for the date on which the
Participant exercises such Stock Appreciation Rights (or Limited Stock
Appreciation Rights). Notwithstanding the foregoing, Fair Market Value on the
date of exercise shall be used for any Award, the use of any other value for
which would result in the imposition of income taxes and penalties under Section
409A of the Code.




23




--------------------------------------------------------------------------------




13.8

Notwithstanding the foregoing, the time for payment of any Award subject to
Section 409A of the Code shall not be accelerated or otherwise changed under
this Article to the extent such acceleration or other change would be contrary
to the payment timing or other rules under Section 409A (or any regulations
thereunder).







ARTICLE XIV

AMENDMENT AND TERMINATION

14.1

The Board, upon recommendation of the Committee, or otherwise, at any time and
from time to time, may amend or terminate the Plan as may be necessary or
desirable to implement or discontinue this Plan or any provision thereof. No
amendment, without approval by the Company’s shareholders, shall:




(a)

alter the group of persons eligible to participate in the Plan;




(b)

extend the period during which Incentive Stock Option Awards may be granted
beyond April 1, 2023;




(c)

limit or restrict the powers of the Board and the Committee with respect to the
administration of this Plan; or




(d)

change any of the provisions of this Article XIV.




14.2

No amendment to or discontinuance of this Plan or any provision thereof by the
Board or the shareholders of the Company shall, without the written consent of
the Participant, adversely affect, as shall be determined by the Committee, any
Award theretofore granted to such Participant under this Plan; provided,
however, the Committee retains the right and power to:




(a)

annul any Award if the Participant competes against the Company or any
Subsidiary or is terminated for cause as determined by the Committee;




(b)

provide for the forfeiture of shares of Stock or other gain under an Award as
determined by the Committee for competing against the Company or any Subsidiary;
and




(c)

convert any outstanding Incentive Stock Option to a Nonqualified Stock Option.




14.3

If an Acceleration Event has occurred, no amendment or termination shall impair
the rights of any person with respect to an outstanding Award as provided in
Article XIII.







ARTICLE XV

MISCELLANEOUS PROVISIONS

15.1

Nothing in the Plan or any Award granted hereunder shall confer upon any
Participant any right to continue in the employ of the Company (or to serve as a
director thereof) or interfere in any way with the right of the Company to
terminate his or her employment at any time. Unless specifically provided
otherwise, no Award granted under the Plan shall be deemed salary or
compensation for the purpose of computing benefits under any employee




24




--------------------------------------------------------------------------------




benefit plan or other arrangement of the Company or its Subsidiaries for the
benefit of its employees unless the Company shall determine otherwise. No
Participant shall have any claim to an Award until it is actually granted under
the Plan. To the extent that any person acquires a right to receive payments
from the Company under the Plan, such right shall, except as otherwise provided
by the Committee, be no greater than the right of an unsecured general creditor
of the Company. All payments to be made hereunder shall be paid from the general
funds of the Company, and no special or separate fund shall be established and
no segregation of assets shall be made to assure payment of such amounts, except
as provided in Article VIII with respect to Restricted Stock and except as
otherwise provided by the Committee.




15.2

The Company may make such provisions and take such steps as it may deem
necessary or appropriate for the withholding of any taxes which the Company or
any Subsidiary is required by any law or regulation of any governmental
authority, whether federal, state or local, domestic or foreign, to withhold in
connection with any Stock Option or the exercise thereof, any Stock Right or the
exercise thereof, or in connection with any other type of equity- based
compensation provided hereunder or the exercise thereof, including, but not
limited to, the withholding of payment of all or any portion of such Award or
(to the extent consistent with Section 409A of the Code) another Award under
this Plan until the Participant reimburses the Company for the amount the
Company is required to withhold with respect to such taxes, or canceling any
portion of such Award or (to the extent consistent with Section 409A) another
Award under this Plan in an amount sufficient to reimburse itself for the amount
it is required to so withhold, or (to the extent consistent with Section 409A)
selling any property contingently credited by the Company for the purpose of
paying such Award or another Award under this Plan, in order to withhold or
reimburse itself for the amount it is required to so withhold.




15.3

The Plan and the grant of Awards shall be subject to all applicable federal and
state laws, rules, and regulations and to such approvals by any government or
regulatory agency as may be required. Any provision herein relating to
compliance with Rule 16b-3 under the Act shall not be applicable with respect to
participation in the Plan by Participants who are not subject to Section 16(b)
of the Act.




15.4

The terms of the Plan shall be binding upon the Company, its Subsidiaries, and
their successors and assigns.




15.5

Neither a Stock Option, Stock Right, nor any other type of equity-based
compensation provided for hereunder, shall be transferable except as provided
for herein. If any Participant makes such a transfer in violation hereof, any
obligation of the Company shall forthwith terminate.




15.6

This Plan and all actions taken hereunder shall be governed by the laws of the
State of Florida, except to the extent preempted by ERISA.




15.7

The Plan is intended to constitute an “unfunded” plan for incentive and deferred
compensation. With respect to any payments not yet made to a Participant by the
Company, nothing contained herein shall give any such Participant any rights
that are greater than those of a general creditor of the Company. In its sole
discretion, the Committee may authorize the creation of trusts or other
arrangements to meet the obligations created under the Plan to deliver shares of
Stock or payments in lieu of or with respect to Awards hereunder; provided,
however, that, unless the Committee otherwise determines with the consent of the
affected Participant, the existence of such trusts or other arrangements is
consistent with the “unfunded” status of the Plan.




25




--------------------------------------------------------------------------------




15.8

Each Participant exercising an Award hereunder agrees to give the Committee
prompt written notice of any election made by such Participant under Section
83(b) of the Code, or any similar provision thereof.




15.9

If any provision of this Plan or an Award Agreement is or becomes or is deemed
invalid, illegal or unenforceable in any jurisdiction, or would disqualify the
Plan or any Award Agreement under any law deemed applicable by the Committee,
such provision shall be construed or deemed amended to conform to applicable
laws or if it cannot be construed or deemed amended without, in the
determination of the Committee, materially altering the intent of the Plan or
the Award Agreement, it shall be stricken and the remainder of the Plan or the
Award Agreement shall remain in full force and effect.




15.10

All Awards shall, to extent applicable, comply and be administered in accordance
with the rules and requirements of Section 409A of the Code. Notwithstanding any
other provision of the Plan, the Committee may take such actions as it deems
necessary or appropriate to ensure that any Award comply with or be exempt from
Section 409A and may interpret this Plan in any manner necessary to ensure that
Awards comply with or are exempt from Section 409A. In the event that the
Committee determines that an Award should comply with or be exempt from Section
409A and that a Plan provision or Award Agreement provision is necessary to
ensure that such Award complies with or is exempt from Section 409A of the Code,
such provision shall be deemed included in the Plan or such Award Agreement. The
Committee may also unilaterally reform any Agreement to the extent necessary to
comply with Section 409A.




15.11

In the event that a Participant is a “specified employee” within the meaning of
Section 409A (as determined by the Company or its delegate), any payment
required under this Plan that is subject to Section 409A and is payable upon
Termination of Employment, shall not be made or begin until the expiration of
the 6-month period following the Participant’s Termination of Employment.




26




--------------------------------------------------------------------------------